


Exhibit 10.15


AMENDED AND RESTATED ADMINISTRATION AGREEMENT
This Amended and Restated Administration Agreement (this “Agreement”) dated as
of December 20, 2014 (the “Effective Date”), is made by and among JPMORGAN CHASE
BANK,
A.(“Chase”), a national banking association, as a Buyer and as administrative
agent for the Buyers (in that capacity, Chase is herein referred to as the
“Administrative Agent”) and the other Buyers party hereto from time to time
(collectively with Chase, “Buyers” and each a “Buyer”) and UNIVERSAL AMERICAN
MORTGAGE COMPANY, LLC and UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA
(collectively, “Sellers”, and each a “Seller”). Administrative Agent, Buyers and
Sellers are sometimes also referred to herein individually as a “Party” and
collectively as the “Parties”. Administrative Agent, Chase, Comerica Bank, and
Sellers entered into an Administration Agreement dated as of November 21, 2013
(the “Original Administration Agreement”). Effective as of the Effective Date,
this Agreement amends and restates the Original Administration Agreement in its
entirety. This Agreement shall henceforth be the Administration Agreement
referred to in the Repurchase Agreement (defined below).


Recitals


Sellers, Chase, as a Buyer and as Administrative Agent for the Buyers, and such
other Buyers have entered into a Master Repurchase Agreement dated as of
November 21, 2013 (as amended by the First Amendment to Master Repurchase
Agreement dated December 20, 2014, and as it may be further supplemented,
amended or restated from time to time, the “Repurchase Agreement”)


Pursuant to the Repurchase Agreement, Chase, as Administrative Agent for the
Buyers, has agreed to enter into Transactions for the purchase from Sellers of
mortgage loans (the “Purchased Mortgage Loans”), subject to the Sellers’ joint
and several obligation to repurchase such Purchased Mortgage Loans at the
Repurchase Price on before the Repurchase Date.


The Buyers desire that such Transactions be allocated to them by the
Administrative Agent.


The Administrative Agent desires to allocate to Buyers, and each Buyer has
agreed to purchase, Purchased Mortgage Loans and the rights related thereto up
to such Buyer’s Commitment (as defined below).


Administrative Agent desires to administer the Repurchase Agreement and the
allocation of the Purchased Mortgage Loans as agent and representative of the
Buyers.


Agreements


In consideration of the mutual covenants contained herein and for other good and
valuable consideration, the Parties, intending to be legally bound, hereto agree
as follows:


Article 1
DEFINED TERMS


Section 1.1    Defined Terms.


(a)All capitalized terms defined in the Repurchase Agreement and used, but not
defined differently, in this Agreement have the same meanings here as there.




--------------------------------------------------------------------------------




(b)As used herein, the following terms have the following meanings:
“Administrative Questionnaire” means a form sent by the Administrative Agent to
an
assignee in accordance with clause (iv) of Section 8.5(b).


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Buyer, (b) an Affiliate of a Buyer or (c) an entity or an
Affiliate of an entity that administers or manages a Buyer.


“Available Commitment” means, with respect to any Buyer, the excess (if any) of
(x) such Buyer’s Commitment over (y) the sum of the amounts funded by such Buyer
and outstanding in respect of Transactions.


“Buyer’s Swing Line Purchase Price” means the relevant Buyer’s Purchase Price
Share of a Transaction initially funded as a Swing Line Transaction.


“Commitment” means, for any day, the maximum amount for which a Buyer is
committed on that day to enter into Transactions with the Sellers pursuant to
the Repurchase Agreement, on its terms and subject to its conditions. The
Commitments for the Buyers are as set forth on Schedule 1, as it may be updated,
amended and restated by Administrative Agent from time to time.


“Custodial Assets Schedule” means a schedule of Purchased Mortgage Loans held by
the Administrative Agent.


“Declining Buyer” is defined in Section 2.1(b).


“Exception Mortgage Loan” is defined in Section 6.2(h).


“Increase Date” shall have the meaning given to such term in that certain First
Amendment to Side Letter dated December 20, 2014 by and between Sellers and
Administrative Agent.


“Maximum Swing Line Purchase Price” means the lesser of (x) $195,000,000 prior
to the Increase Date, and from and after the Increase Date, $270,000,000 and (y)
the Facility Amount minus the Aggregate Purchase Price then outstanding other
than the aggregate outstanding Purchase Prices with respect to the Swing Line
Transactions.


“New Buyer” means a bank or other lending institution that becomes a Buyer as a
result of the events described in Section 2.3 or Section 5.3(c).


“Participant” is defined in Section 8.5(a).


“Pro Rata” means in accordance with the Buyers’ respective ownership interests
in the Transactions: the ratio of that Buyer’s aggregate outstanding Purchase
Price to the aggregate
Purchase Price outstanding for all Buyers. On any day, the Buyers will each own
an undivided interest in the Purchased Mortgage Loans, both principal and
accrued interest, and a corresponding undivided interest in all Mortgage Assets
and all rights to the Mortgage Assets equal to that Buyer’s undivided ownership
interest in the Purchased Mortgage Loans, that bears the same ratio to all
Purchased Mortgage Loans then held by Administrative Agent (as agent and
representative of Buyers) as that Buyer’s Commitment bears to the aggregate
Commitments for all Buyers, subject to the following adjustment: if at any time
or times,




--------------------------------------------------------------------------------




any Buyer fails to fund any of its Purchase Price Share of any Transaction or
fails to fund the re-funding of any Swing Line Transaction and one or more of
the other Buyers at its option funds it, then:


(a)the respective ownership interests in the Transactions of both (1) the
Declining Buyer and (2) the Buyer (or Buyers) that paid the corresponding amount
for such Purchase Price Share(s), shall be proportionately decreased and
increased, respectively, to the same extent as if their respective Commitments
were changed in direct proportion to the unreimbursed balance outstanding from
time to time thereafter of the amount so funded;


(b)the Declining Buyer’s share of all future distributions of any payments and
prepayments on the Transactions and any fees paid by Sellers pursuant to this
Agreement or the other Transaction Documents shall be paid Pro Rata among such
other Buyers in accordance with their respective unrecovered amount paid on
account of such Declining Buyer’s Purchase Price Share to the Buyer(s) that so
funded such Declining Buyer’s Purchase Price Share until all such funding Buyers
have been fully repaid the amount so funded; and


(c)such adjustment shall remain in effect until such time as the Buyer(s) that
funded such Purchase Price Share have been so fully repaid.


If no other Buyer funds the Declining Buyer’s Purchase Price Share, then the Pro
Rata ownership interest in the Transactions of the Buyers shall be changed, in
that case so that each Buyer’s Pro Rata ownership interest in the Transactions
is equal to the ratio of that Buyer’s aggregate outstanding Purchase Price to
the Aggregate Purchase Price (for all Buyers). Notwithstanding the change in the
Buyers’ Pro Rata ownership interests in the Transactions due to any Buyer’s
failure to fund its Purchase Price Share of any Transaction(s), such failure to
fund shall not diminish any Buyer’s funding obligation for its Purchase Price
Shares of any subsequent Transactions.


“Purchase Price Share” means the ratio of (a) a Buyer’s Commitment to (b) the
aggregate of the Commitments of all Buyers.


“Replacement Buyer” means the Buyer who has been approved by Administrative
Agent in writing and is replacing the Retiring Buyer.


“Required Buyers” means, for any day, the Buyers with aggregate Commitments
evidencing fifty-one percent (51%) or more of (a) the aggregate Commitments if
on that day the Buyers are committed to enter into Transactions under the
Repurchase Agreement or (b) the Aggregate Purchase Price if on or after that day
the Buyers’ Commitments have expired or have been terminated and have not been
reinstated; provided, that (i) the Commitment of any Declining Buyer shall not
be included in determining the consent of Required Buyers hereunder, and (ii)
“Required Buyers” shall include at least two (2) Buyers unless all Buyers other
than the consenting Buyer are Declining Buyers.


“Retiring Buyer” is defined in Section 5.3(c).


“Settlement Account” means the account described in Section 3.3(a).


“Swing Line Commitment” means Chase’s commitment to enter into Swing Line
Transactions pursuant to Article 3.






--------------------------------------------------------------------------------




“Swing Line Repurchase Date” means, with respect to a Swing Line Transaction,
the Business Day next following the day that the Swing Line Transaction was
entered into but in no event later than the Termination Date.


“Swing Line Transaction” means Transactions that the Sellers will enter into
with Chase to initially fund the Sellers’ daily Purchase Price requirements for
Transactions under the Repurchase Agreement.


Article 2
COMMITMENTS TO ENTER INTO TRANSACTIONS


Section 2.1    Commitment to Enter into Transactions.


(a)Subject to the terms and conditions of this Agreement and the Repurchase
Agreement and provided that no Default or Event of Default has occurred under
the Repurchase Agreement, the Administrative Agent, as agent and representative
of Buyers, agrees to enter into Transactions with Sellers up to the Facility
Amount. The Buyers’ respective Commitments are set forth on Schedule 1. Each
Buyer shall be obligated to fund only that Buyer’s own Purchase Price Share of
any Transaction requested, and no Buyer shall be obligated to the Sellers, the
Administrative Agent or any other Buyer to fund a (i) greater share of any
Transaction or (ii) a share in excess of such Buyer’s Available Commitment,
notwithstanding any contrary inference of the provisions of the penultimate
grammatical paragraph of Section 1 of the Side Letter.


(b)No Buyer shall be excused from funding its applicable Purchase Price Share of
any Transaction merely because any other Buyer has failed or refused to fund its
Purchase Price Share of that or any other Transaction. If any Buyer fails to
fund its Purchase Price Share of any Transaction or of the re-funding of any
Swing Line Transaction (a “Declining Buyer”), (i) the Administrative Agent as a
Buyer (in its sole and absolute discretion) may choose to fund the Purchase
Price Share of the Declining Buyer, or (ii) the Administrative Agent as a Buyer
and the other Buyers who are willing to do so shall have the right (but no
obligation, except as provided in Section 3.3(c) below with respect to a failure
to refund a Swing Line Transaction) to fund the Declining Buyer’s Purchase Price
Share in the proportion that the Commitment of each bears to the sum of the
Commitments of all Buyers that have funded (or are funding) their own Purchase
Price Shares of that Transaction.


(c)Regardless of whether the other Buyers fund the Purchase Price Share of the
Declining Buyer, the respective ownership interests of the Buyers in the
Transaction shall be adjusted Pro Rata as described in the definition thereof.
(d)Should the Administrative Agent fund the Declining Buyer’s Purchase Price
Share of any Transaction, then the Declining Buyer shall have the obligation to
the Administrative Agent, the Sellers and the other Buyers to deliver such
amount to the Administrative Agent in collected funds on the next Business Day.


(e)Notwithstanding that multiple Buyers are purchasing Purchase Price Shares of
the Transactions entered into under the Repurchase Agreement, all Transactions
shall be deemed a single Transaction and all of the Mortgage Assets shall be
security for all of the Obligations thereunder.


Section 2.2 Expiration or Termination of the Commitments. Unless extended in
writing or terminated earlier in accordance with this Agreement and the
Repurchase Agreement, the Buyers’ Commitments to enter into Transactions under
this Agreement and the other Transaction Documents (including Chase’s Swing Line
Commitment) shall automatically expire at the close of business on the
Termination Date, without any requirement for notice or any other action by the
Administrative Agent,




--------------------------------------------------------------------------------




any of the Buyers or any other Person.


Section 2.3    Request for Increase in the Facility Amount.


(a)If the Sellers shall request an increase in the Facility Amount in accordance
with Section 1 of the Side Letter, the Administrative Agent shall use
commercially reasonable efforts to obtain increased Commitments from existing
Buyers, new Commitments from prospective new Buyers or such combination thereof
as the Administrative Agent shall elect, to achieve such requested increase;
each Buyer’s decision whether to increase its Commitment shall be in such
Buyer’s sole and absolute discretion.


(b)The Administrative Agent shall (i) first offer the opportunity to each then-
existing Buyer to proportionately increase its Commitment before offering
prospective new Buyers the opportunity to join as Buyers, and (ii) will next
offer the opportunity to the then-existing Buyers who have agreed to increase
their Commitments to further proportionately increase them to include any
Commitment increase offered to but not accepted by any of the other
then-existing Buyers.


(c)If the increase in the Facility Amount is achieved in whole or in part
(whether by some or all of the existing Buyers’ increasing their Commitments,
written joinder in the Repurchase Agreement by a New Buyer or New Buyers, or
both), then (i) the Pro Rata ownership interest in the Transactions of each
Buyer (if any) that does not proportionately increase its Commitment shall
automatically be reduced and adjusted proportionately and (ii) Schedule 1 shall
be updated and the updates executed and delivered by the Administrative Agent to
the Sellers and each of the Buyers and shall automatically supersede and replace
the then-existing corresponding schedule for all purposes. The amount and Buyers
offering any Facility Amount increase shall be subject to the prior written
consent of the Sellers, which consent shall not be unreasonably withheld,
conditioned or delayed.


Article 3
SWING LINE COMMITMENT


Section 3.1    Swing Line Commitment. In addition to its Commitment under
Section 2.1, Chase agrees to enter into Swing Line Transactions with the Sellers
in amounts that do not on any
day exceed the Maximum Swing Line Purchase Price for purposes of initially
entering into Transactions under the Repurchase Agreement (excluding the initial
Transaction for the repurchase from Chase of purchased mortgage loans then held
by Chase under the Prior Chase- only MRA and their purchase by Administrative
Agent as agent and representative of Buyers, as described in Section 33(b) of
the Repurchase Agreement, which shall be funded by all Buyers). The rights and
obligations of Chase set forth in this Section 3.1 shall not modify the rights
and obligations of Chase in its capacity as a Buyer.


Section 3.2    Swing Line Transactions.    Each requested Transaction (other
than said initial Transaction) shall be initially funded by Chase as a Swing
Line Transaction, provided that:


(a)no Default or Event of Default has occurred and is continuing or would exist
after funding of such Swing Line Transaction;




Commitment;
(b)
after such funding, Chase’s aggregate Purchase Price would not exceed its



(c)
the Maximum Swing Line Purchase Price would not be exceeded; and







--------------------------------------------------------------------------------




(d)neither the Sellers nor Chase is aware of any reason why the requested Swing
Line Transaction cannot or will not be fully funded by the Buyers according to
their respective Purchase Price Shares on the Swing Line Repurchase Date.


Section 3.3    Re-funding of Swing Line Transactions.


(a)By 10:00 AM, Houston time, on the Swing Line Repurchase Date, Administrative
Agent will deliver written notice to each Buyer stating the amount of such
Buyer’s Swing Line Purchase Price for the Swing Line Transaction funded on the
immediately preceding Business Day and the amount due from each Buyer to
Administrative Agent to pay such Buyer’s Swing Line Purchase Price to Chase
(such amount due being such Buyer’s Swing Line Purchase Price net of the sum of
such Buyer’s Pro Rata share of any Repurchase Price, Price Differential Payments
and other payments theretofore received by Administrative Agent from Sellers, or
from Takeout Investors or others for Sellers’s account, and not previously paid
or credited by Administrative Agent to such Buyer), and each Buyer will wire
such amount by 1:00 PM, Houston time, on such Swing Line Repurchase Date to the
Administrative Agent by federal funds wire transfer to such account as
Administrative Agent shall specify (the “Settlement Account”).


(b)Each Swing Line Transaction shall be re-funded on its Swing Line Repurchase
Date by the Administrative Agent’s paying over to Chase out of the Settlement
Account and/or the Funding Account, and Chase’s applying against such Swing Line
Transaction, an amount equal to the aggregate Purchase Price funded by Chase in
such Swing Line Transaction less Chase’s own Purchase Price Share of such
Transaction.


(c)The other Buyers shall be unconditionally and irrevocably obligated subject
to the provisions of this Agreement and the other Transaction Documents to
timely purchase their respective Purchase Price Shares of each Swing Line
Transaction and when they have done so each Swing Line Transaction will be
converted to an ordinary Transaction by the Administrative Agent; provided that
no Buyer shall be required to purchase its Purchase Price Share of any Swing
Line Transaction to the extent that such purchase would result in such Buyer
having an outstanding Purchase Price in excess of its Commitment. In addition to
the foregoing, if at the time such Swing Line Transaction was funded, Chase
reasonably believed that no Default or Event of Default had occurred and was
then continuing, the other Buyers shall remain unconditionally and irrevocably
obligated (subject to the provisions of this Agreement and the other Transaction
Documents) to timely fund their respective Purchase Price Shares of the Swing
Line Transaction, irrespective of whether in the meantime any Default or Event
of Default has occurred or been discovered, and irrespective of whether in the
meantime some or all of the Buyers’ Commitments have lapsed, expired or been
canceled, rescinded or terminated with or without cause, or have been waived,
released or excused for any reason whatsoever. If any Buyer nonetheless fails to
fund its Purchase Price Share of the Swing Line Transaction, upon Chase’s
request, each other Buyer shall fund, in addition to its own Purchase Price
Share thereof, that fraction of the Declining Buyer’s Purchase Price Share whose
numerator is such Buyer’s Commitment and whose denominator is the sum of the
Commitments of all Buyers other than such Declining Buyer; provided that no
Buyer shall be required to fund any portion of a Declining Buyer's Purchase
Price Share that would results in such Buyer having an aggregate outstanding
Purchase Price in excess of it's Commitment.


(d)All accrued Price Differential on Swing Line Transactions shall be due and
payable by the Sellers to the Administrative Agent (for distribution to Chase)
on the later of (x) the fifteenth (15th) day of the next month (with the first
Price Differential payment due January 15, 2015) or (y) two (2) Business Days
after the Administrative Agent bills the Sellers for such accrued Price
Differential.






--------------------------------------------------------------------------------




Article 4
DISTRIBUTION OF PAYMENTS


Section 4.1 Pro Rata Distributions. All payments received by the Administrative
Agent from the Sellers pursuant to the Repurchase Agreement and the Side Letter
(including, without limitation, Non-Usage Fee, Price Differential and the
Repurchase Price, but excluding fees provided for in the Fee Letter, which shall
belong solely to Chase shall be distributed by the Administrative Agent to the
Buyers Pro Rata in accordance with their respective ownership interests in the
Transactions or as otherwise may be expressly provided in the Repurchase
Agreement or Side Letter. By 10:00 AM, Houston time on the Business Day next
following a Business Day when the Administrative Agent receives any such
payments, their amounts and each Buyer’s Pro Rata share of them shall be
described in a report delivered by the Administrative Agent to the Buyers, and
the Buyers’ Pro Rata shares of such payments shall be distributed by the
Administrative Agent to the Buyers by wire transfers initiated by the
Administrative Agent before 1:00 PM (Houston time) on that same day, either
directly to the Buyers or to such account at another financial institution as is
designated from time to time by a Buyer in writing.


Article 5
THE BUYERS


Section 5.1 Buyers’ Cooperation. The Buyers agree to cooperate among themselves
and with the Administrative Agent and from time to time upon the Administrative
Agent’s request, to execute and deliver such papers as may be reasonably
necessary to enable the Administrative Agent, in its capacity as lead buyer and
servicer, to effectively administer and service the Purchased Mortgage Loans and
Transactions in the manner contemplated by this Agreement and the Repurchase
Agreement.
Section 5.2 Buyers’ Sharing Arrangement. Each of the Buyers agrees that if it
should receive any amount (whether by voluntary payment, realization upon
security, the exercise of the right of set-off or otherwise) which is applicable
to the payment of the Repurchase Price of or Price Differential on the Purchased
Mortgage Loans and related Transactions, or of any fees or expenses owing by
Sellers to Buyers under the Repurchase Agreement or any other Transaction
Document, of an amount that with respect to the related sum or sums received (or
receivable) by the other Buyers is in greater proportion than that Buyer’s Pro
Rata ownership of the Purchased Mortgage Loans and related Transactions, then
such Buyer receiving such excess amount shall purchase from the other Buyers an
interest in the Obligations of the Sellers under this Agreement or any of the
Transaction Documents in such amount as shall result in a proportional
participation by all of the Buyers in such excess amount; provided that if all
or any portion of such excess amount is thereafter recovered from such Buyer,
such purchase shall be rescinded and the purchase price of such participation
interest restored to the extent of such recovery; and provided further that the
provisions of this Section 5.2 shall not apply to any of Chase’s fees under the
Fee Letter.


Section 5.3    Buyers’ Acknowledgment.


(a)Each Buyer other than Chase hereby acknowledges that Chase has made no
representations or warranties with respect to the Purchased Mortgage Loans other
than as expressly set forth in this Agreement and the Transaction Documents and
that Chase shall have no responsibility (in its capacity as a Buyer, the
Administrative Agent or in any other capacity or role) for:


(i)the collectability of the Purchased Mortgage Loans; or


(ii)the value, validity, effectiveness, genuineness, enforceability, or
sufficiency of any Purchased Mortgage Loans or other Mortgage Assets or any
property at any time subject to




--------------------------------------------------------------------------------




Transactions or otherwise covered by the Transaction Documents; or


(iii)any recital, statement, representation or warranty of the Sellers or any of
its Subsidiaries or Affiliates in the Repurchase Agreement or any other
Transaction Document, or in any other writing at any time furnished by or on
behalf of any Seller or any of its Subsidiaries or Affiliates in connection
therewith; or


(iv)the legality, validity, enforceability, or any legal effect of any of the
Transaction Documents, or any insurance, bond or similar device purportedly
protecting any obligation to the Buyers or any Purchased Mortgage Loans or other
Mortgage Assets; or


(v)the financial condition of any Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repayment of the Transactions or the
effectiveness of any of the provisions of the Transaction Documents (including
the financial covenants, tests and hedging requirements) or any aspect of their
implementation or administration at any time to reduce or control risks of any
type, to produce returns, profits, yields or spreads or to reduce or control
losses; or


(vi)the truthfulness, accuracy or completeness of any information at any time
supplied or to be supplied in connection with any Seller or any of its
Subsidiaries or Affiliates, or otherwise with respect to the Purchased Mortgage
Loans, any other Mortgage Assets, or any
source of equity or other financing for any of such companies, or whether any
such information is current or meets the requirements of the Transaction
Documents; or


(vii)any failure of any Seller or any other obligor under the Repurchase
Agreement, any of the other Transaction Documents to perform any of its
obligations thereunder.


(b)Each Buyer acknowledges and agrees that, independently and without reliance
on the Administrative Agent or any other Buyer, and based on the financial
statements and other information furnished by any Seller, its Subsidiaries and
Affiliates, and such other documents and information as such Buyer deems
necessary or appropriate (all of which such Buyer has obtained and reviewed to
enable it to make the decision described in Section 5.3(b)(i)), such Buyer:


(i)has made its own complete analysis of the credit quality of each Seller and
its Subsidiaries and the Underwriting and Acquisition Guidelines, and its own
decision to make its Commitment and enter into the Repurchase Agreement, this
Agreement and the other Transaction Documents;


(ii)will continue, until the Transactions are repurchased and such Buyer’s
Commitment has terminated, to make its own credit analysis and its own decision
to take or not to take any action in connection with the Transactions, this
Agreement and the other Transaction Documents; and


(iii)will, until all Purchased Mortgage Loans in all Transactions are
repurchased and such Buyer’s Commitment has terminated, maintain current and
complete credit information on the Sellers and update, revise and review for
itself the credit quality of each Seller and its Subsidiaries and the
Transactions and their documentation.


(c)Compensation Claim; Replacement of a Buyer or Termination of Repurchase
Agreement. If any Buyer (or one of its Participants) becomes entitled to claim
any additional amounts pursuant to Section 8 of the Repurchase Agreement, the
Buyer shall promptly notify the Administrative




--------------------------------------------------------------------------------




Agent of the event by reason of which it has become so entitled. Provided that
no Default or Event of Default has occurred, in the event any Buyer becomes a
Declining Buyer or any Buyer (or one of its Participants) becomes entitled to
claim any additional amounts pursuant to Section 8 of the Repurchase Agreement
(in either case, herein referenced to as a “Retiring Buyer”) (i) the Sellers may
seek to replace such Retiring Buyer or (ii) the Sellers may elect to terminate
the Repurchase Agreement by giving an irrevocable written notice to the
Administrative Agent specifying as the termination date a date no earlier than
sixty (60) days, and no later than ninety (90) days after the date of the
notice, and on the termination date so specified, provided that the Obligations
(including the Non-Usage Fee accrued through such termination date) are then
fully paid and satisfied. The replacement of a Retiring Buyer pursuant to this
Section
1.shall be effective on the tenth (10th) Business Day following the date of a
notice to the Retiring Buyer and each other Buyer through the Administrative
Agent, subject to satisfaction of the following conditions:


(i)The Replacement Buyer(s) shall pay to the Retiring Buyer an amount equal in
the aggregate to the sum of (x) the aggregate outstanding Purchase Price of the
Retiring Buyer, together with all accrued and unpaid Price Differential thereon,
and (y) the Retiring Buyer’s Pro Rata share of any accrued and unpaid fees and
other Obligations owing under the Repurchase Agreement.


(ii)The Sellers shall have paid to the Administrative Agent for the account of
the Retiring Buyer an amount equal to all obligations owing to the Retiring
Buyer by the Sellers (other than those obligations of the Sellers owing but not
yet due that are referred to in this Section 5.3(c)).


(iii)The Retiring Buyer shall assign all of its rights, obligations and
liabilities under the Transaction Documents to a Replacement Buyer approved by
the Sellers and the Administrative Agent (such approvals not to be unreasonably
withheld, conditioned or delayed); provided that the consent of the Sellers
shall not be required if (A) the Replacement Buyer is a Buyer (including
permitted assignees thereof); (B) the assignee is an Affiliate of a Buyer; (C)
the assignee is an Approved Fund or (D) an Event of Default has occurred and is
continuing and provided further that the consent of the Administrative Agent
shall not be required if the assignee is (A) a Buyer (including assignees
thereof); (B) an Affiliate of a Buyer or (C) an Approved Fund; provided further
that (1) no such assignment shall result in a Buyer having an aggregate
Commitment of less than Five Million Dollars ($5,000,000); and (2) the
Administrative Agent shall have no obligation to consent to there being more
than a total of ten (10) Buyers (a participant is not a Buyer).


(iv)The Retiring Buyer and the Replacement Buyer shall execute and deliver to
the Administrative Agent an Assignment Agreement substantially in the form of
Exhibit A hereof and the Replacement Buyer, if it is not a current Buyer, shall
deliver to the Administrative Agent an Administrative Questionnaire in form and
substance acceptable to the Administrative Agent.


Upon such assignment, the Retiring Buyer shall have no further right or
obligation with respect to the rights and obligations assigned to and assumed by
the Replacement Buyer, the Replacement Buyer shall be a Buyer for all purposes
under this Agreement and the other Transaction Documents and the Commitments
shall be adjusted appropriately. Each Replacement Buyer that is a New Buyer
shall become a Buyer and the Retiring Buyer shall cease to be a Buyer; provided
that this Agreement and the Repurchase Agreement shall continue to govern the
rights and obligations of a Retiring Buyer with respect to any Transactions or
other actions taken by such Retiring Buyer while it was a Buyer and the
obligations of the Sellers under Section 16 of the Repurchase Agreement shall
survive with respect to such Retiring Buyer.




--------------------------------------------------------------------------------




The Sellers agree to execute such papers and agreements as are reasonably
necessary to substitute the Replacement Buyer for the Retiring Buyer, including
documents necessary to protect all liens and security interests of the
Replacement Buyer.


Article 6
ACTIONS REQUIRING CONSENT


Section 6.1 Actions Requiring All Buyers’ Consent. Notwithstanding any provision
of the Repurchase Agreement or the Side Letter that it is within the sole
discretion of the Administrative Agent to do so (the Parties intend and agree
that Sellers have no right to inquire
into Administrative Agent’s authority to act as agent and representative of
Buyers), without the written consent or ratification of all Buyers the
Administrative Agent shall not:


(a)increase the Facility Amount;


(b)agree to reduction of the Non-Usage Fee or any Pricing Rates specified in the
Side Letter or in any Price Differential or Repurchase Price;


(c)release any material Lien held under the Transaction Documents other than in
accordance with the Transaction Documents;


(d)enter into any Transaction for the purchase of any ineligible Mortgage Loans
(other than pursuant to the Administrative Agent’s discretionary authority under
Section 6.2(h));


(e)change any Buyer’s Purchase Price Share or Pro Rata share of a Transaction
other than in accordance with the express provisions of the Transaction
Documents;


(f)increase the concentration limits set forth in the definition in the
Repurchase Agreement of Eligible Mortgage Loan (or otherwise modify such
definition), or consent to any increases in the Purchase Prices specified in the
Side Letter;


(g)agree to any change in the nature of the Buyers’ respective Commitments from
several to joint, in whole or in part;


(h)
agree to any change to the definition of “Required Buyers”;



(i)
extend the Termination Date;





Documents;
(j)
release any Seller from any of its material obligations under the Transaction



(k)
release any guaranty (if any);



(l)change any provision of any Transaction Document that provides for the pro
rata nature of disbursements by or payments to the Buyers;


(m)extend the due date for payment of the Upfront Fee or any Non-Usage Fee, or
any Remittance Date, other than in accordance with the express provisions of the
Transaction Documents; or


(n)
agree to any change in this Section 6.1 or in Section 6.2 below.





--------------------------------------------------------------------------------






Section 6.2 Actions Requiring Required Buyers’ Consent. Notwithstanding any
provision of the Repurchase Agreement or the Side Letter that it is within the
sole discretion of the Administrative Agent to do so, without the written
consent or ratification of the Required Buyers, the Administrative Agent shall
not:
(a)notify the Sellers that the Buyers do not intend to enter into Transactions
as a result of the failure of the conditions precedent (specified in Section 7
of the Repurchase Agreement) to be satisfied;


(b)agree to any material change to, or waive in writing, any of the material
conditions precedent to Transactions specified in Section 7 of the Repurchase
Agreement;


(c)agree to any material change to, or waive in writing, any of the material
representations and warranties of Sellers specified in Section 10 of the
Repurchase Agreement;


(d)exercise any of the remedies for default described in Section 12 of the
Repurchase Agreement;


(e)
waive any Event of Default under the Transaction Documents;



(f)unless directed by the Required Buyers not to make a Margin Call, fail to
make a Margin Call when the related Margin Deficit exceeds Two Million Five
Hundred Thousand Dollars ($2,500,000);


(g)except as otherwise expressly provided for in this Section 6.2, cause or
permit any material change in the terms of any affirmative or negative covenants
in the Repurchase Agreement or other Transaction Documents; or


(h)cause or permit any material change in the eligibility standards for Mortgage
Loans under the Repurchase Agreement or materially change the definition of
Eligible Mortgage Loan, provided that the Administrative Agent may in its
discretion approve or continue to treat a Mortgage Loan as an Eligible Mortgage
Loan (including for purposes of Section 4(d) of the Repurchase Agreement) that
otherwise would be ineligible due to concentration limitations or aging limits
or breaches of representations and warranties (such Mortgage Loans “Exception
Mortgage Loans”) but only to the extent that the sum of the Purchase Prices of
such Exception Mortgage Loans do not exceed five percent (5.0%) of the Facility
Amount at the time of approval.


Section 6.3 Action Requiring Consent of Affected Buyer. Without the written
consent or ratification of each Buyer affected thereby, the Administrative Agent
shall not increase any Buyer’s Commitment.


Section 6.4 Administrative Agent’s Discretionary Actions. Except as provided in
Section 6.1 and Section 6.2, in its capacity as Administrative Agent and without
seeking or obtaining the consent, agreement or approval of any of the other
Buyers (although Administrative Agent may elect to obtain any such consent,
agreement or approval before acting if in its sole discretion it deems that
desirable), the Administrative Agent may:


(a)agree or consent to any change in the handling of the Purchased Mortgage
Loans or other Mortgage Assets which in the Administrative Agent’s reasonable
judgment is unlikely to have a Material Adverse Effect;






--------------------------------------------------------------------------------




(b)release, reconvey or change, in whole or in part, any Mortgage Asset which is
required to be released or reconveyed in accordance with the Transaction
Documents;
(c)approve any new investor proposed by the Sellers (and the Administrative
Agent will promptly provide to any Buyer that requests it a current list of
Approved Takeout Investors);


(d)
approve any Seller’s declaration or payment of any dividend;



(e)
determine the Market Value of Purchased Mortgage Loans; and



(f)do or perform any act or thing that, in the Administrative Agent’s reasonable
judgment, is necessary or appropriate to enable the Administrative Agent to
properly discharge and perform its duties under this Agreement, the Repurchase
Agreement, the Side Letter or any other Transaction Document, or which in its
reasonable judgment is necessary or appropriate to preserve or protect the
validity, integrity or enforceability of the Transaction Documents, the
Purchased Mortgage Loans or other Mortgage Assets or the financial condition,
operations or prospects in respect of Sellers or to preserve and protect the
interest of the Buyers in any of the foregoing.


Section 6.5 Buyers’ Consent to Amendments to Transaction Documents. Each
undersigned Buyer, by its execution of this Agreement, authorizes Administrative
Agent to enter into the First Amendment to Master Repurchase Agreement and the
First Amendment to Side Letter, each dated December 20, 2014, with Sellers, and
consents to the amendments to the Transaction Documents set forth therein.


Article 7
JPMORGAN AS AGENT


Section 7.1 Administrative Agent’s Duties. In its capacity as Administrative
Agent and until all Transactions are fully paid and satisfied, the
Administrative Agent shall:


(a)hold the Transaction Documents, the Purchased Mortgage Loans and the other
Mortgage Assets as agent for itself and each other Buyer, and each Buyer
(including Chase) shall be deemed to have an interest in the Transaction
Documents, the Purchased Mortgage Loans and the other Mortgage Assets on any day
in proportion to its Pro Rata interest in the outstanding Transactions on that
day;


(b)send, in accordance with the Repurchase Agreement, bills to the Sellers for
accrued Price Differential, the Non-Usage Fee and other sums due and receive all
payments of Repurchase Price, Price Differential, Non-Usage Fee and other sums
on account of the Transactions or with respect to them;


(c)use reasonable diligence to obtain from the Sellers and promptly remit to
each Buyer such Buyer’s Pro Rata shares of Repurchase Price, Price Differential,
Non-Usage Fee and other sums received by the Administrative Agent on account of
the Transactions or with respect to them, in accordance with this Agreement;


(d)use reasonable diligence to recover from the Sellers all expenses incurred
that are reimbursable by the Sellers, and promptly remit to each Buyer its Pro
Rata share (if any) thereof;
(e)enforce the terms of this Agreement and the Repurchase Agreement, including,
with the approval or at the direction of the Required Buyers, the remedies
afforded the Buyers pursuant to Section 12 of the Repurchase Agreement;


(f)hold all security interests ratably for itself as a Buyer and as agent and
bailee for and on behalf of the other Buyer(s);




--------------------------------------------------------------------------------






(g)request from the Sellers, and promptly forward to the other Buyers, such
information as the other Buyers may reasonably request the Administrative Agent
to obtain from the Sellers, consistent with the terms of this Agreement and the
Repurchase Agreement;


(h)deliver to the Buyers within a reasonable period of time any notices
Administrative Agent receives under Section 11(d) of the Repurchase Agreement;


(i)without limiting the Administrative Agent’s rights set forth in Section 5 of
the Repurchase Agreement, give notice to the Buyers of any Margin Deficit in
excess of Two Million Five Hundred Thousand Dollars ($2,500,000); and


(j)upon request of a Buyer (such request not to be made more than once per
week), the Administrative Agent shall deliver a copy of the Custodial Assets
Schedule to such Buyer.


Section 7.2 Administrative Agent’s Representations to Buyers. The Administrative
Agent hereby represents and warrants to the Buyers (other than itself) that:


(a)the Administrative Agent has delivered to each Buyer true copies of the
originals of those Transaction Documents that have been specifically requested
by that Buyer; and


(b)the Administrative Agent has no current actual knowledge that any Event of
Default has occurred and is continuing on the date of this Agreement.


Section 7.3 Administrative Agent’s Duty of Care, Express Negligence Waiver and
Release. AT ALL TIMES UNTIL THE TRANSACTIONS HAVE BEEN PAID IN FULL, THE
ADMINISTRATIVE AGENT SHALL EXERCISE THE SAME DEGREE OF CARE IN ADMINISTERING THE
TRANSACTIONS, THE PURCHASED MORTGAGE LOANS AND THE OTHER MORTGAGE ASSETS AS
CHASE EXERCISES WITH RESPECT TO TRANSACTIONS AND PURCHASED MORTGAGE LOANS THAT
ARE HELD SOLELY BY CHASE FOR ITS OWN ACCOUNT, AND THE ADMINISTRATIVE AGENT, IN
ITS CAPACITY AS ADMINISTRATIVE AGENT SHALL HAVE NO RESPONSIBILITY TO THE BUYERS
OTHER THAN TO EXERCISE SUCH STANDARD OF CARE AND, IN ANY EVENT, CHASE SHALL HAVE
NO LIABILITY WITH RESPECT TO ANY OTHER BUYER’S PRO RATA INTEREST IN THE
TRANSACTIONS EXCEPT FOR CHASE’S OWN FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. EXCEPT IN THE CASE OF ITS OWN FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER THE ADMINISTRATIVE AGENT, ANY BUYER, NOR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER THIS AGREEMENT, THE
REPURCHASE AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS REASONABLY
BELIEVED BY IT
OR THEM TO BE WITHIN THE DISCRETION OR POWER CONFERRED UPON IT OR THEM BY THE
TRANSACTION DOCUMENTS OR BE RESPONSIBLE FOR CONSEQUENCES OF ANY ERROR OF
JUDGMENT, THE BUYERS EXPRESSLY INTENDING TO HEREBY WAIVE AND RELEASE ALL PRESENT
AND FUTURE CLAIMS AND RIGHTS AGAINST THE ADMINISTRATIVE AGENT (I) OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR (II) FOR DAMAGES
OR INJURIES CAUSED OR CONTRIBUTED TO BY ANY INDEMNIFIED PARTY’S SOLE OR
CONCURRENT ORDINARY NEGLIGENCE THAT DOES NOT AMOUNT TO GROSS NEGLIGENCE OR
WILLFUL
MISCONDUCT. Except as otherwise specifically and expressly set forth in this
Agreement, the Administrative Agent shall not be responsible in any manner to
anyone for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement, any supplement, amendment or restatement of it or
of any other Transaction Documents or for any representation, warranty,
document, certificate, report or statement made or furnished in, under or in
connection with this Agreement or any of the other Transaction Documents or be
under any obligation to anyone to ascertain or to inquire as to the performance
or observation of any




--------------------------------------------------------------------------------




of the terms, covenants or conditions of this Agreement or of the other
Transaction Documents or any Guaranty on the part of the Sellers, any Guarantor
or anyone else. Without limiting the generality of the foregoing provisions of
this Section 7.3, the Administrative Agent may seek and rely upon the advice of
legal counsel in taking or refraining to take any action under any of the
Transaction Documents or otherwise in respect of the Transactions, the Mortgage
Assets and its parties, and shall be fully protected in good faith relying upon
such advice.


Section 7.4 Resignation of the Administrative Agent. The Administrative Agent,
or any agent or agents hereafter appointed, at any time may resign by giving
written notice of resignation to the Sellers and the Buyers and complying with
the applicable provisions of this Section 7.4. Upon receiving such notice of
resignation or removal, with the Sellers’ consent, which consent shall not
unreasonably be conditioned, delayed or withheld (and shall not be required if
any Default or Event of Default has occurred that the Administrative Agent has
not declared in writing to have been cured or waived), a successor
Administrative Agent shall be promptly appointed by all of the Buyers by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Administrative Agent and one copy to the successor Administrative
Agent.


Section 7.5    Successor Administrative Agent.    Any successor Administrative
Agent appointed as provided in Section 7.4 shall execute and deliver to the
Sellers, the Buyers and to its predecessor Administrative Agent an instrument
accepting such appointment, and thereupon the resignation or removal of the
predecessor Administrative Agent shall become effective and such successor
Administrative Agent, without any further act, deed or conveyance, shall become
vested with all the rights and obligations of its predecessor, with like effect
as if originally named as the Administrative Agent; provided that upon the
written request of the Sellers, Required Buyers or the successor Administrative
Agent, the Administrative Agent ceasing to act shall execute and deliver (a) an
instrument transferring to such successor Administrative Agent all of the rights
of the Administrative Agent so ceasing to act and (b) to such successor
Administrative Agent such instruments as are necessary to transfer the Mortgage
Assets to such successor Administrative Agent (including assignments of all
Mortgage Assets or Transaction Documents).    Upon the request of any such
successor Administrative Agent made from time to time, the Sellers shall execute
any and all papers which the successor Administrative Agent shall request or
require to more fully and certainly vest in and confirm to such successor
Administrative Agent all such rights.


Section 7.6 Merger of the Administrative Agent. Any Person into which the
Administrative Agent may be merged or converted or with which it may be
consolidated, or any
Person surviving or resulting from any merger, conversion or consolidation to
which the Administrative Agent shall be a party or any Person succeeding to the
commercial banking business of the Administrative Agent, shall be the successor
Administrative Agent without the execution or filing of any paper or any further
act on the part of any of the parties.


Article 8 GENERAL


Section 8.1 Amendments. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the Administrative Agent, the Buyers (as and to the extent
required by Section 6.1, Section 6.2 or Section 6.3, as the case may be) and the
Sellers.


Section 8.2    Termination. This Agreement shall terminate upon the repayment of
all




--------------------------------------------------------------------------------




Obligations of Sellers under the Repurchase Agreement and termination thereof.


Section 8.3    Headings. The headings in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.


Section 8.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute but one instrument.


Section 8.5    Assignment; Successors and Assigns.


(a)Participations. (i) Any Buyer may, without the consent of the Sellers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Buyer’s Pro Rata Shares of
Transactions, or their Commitment; provided that (A) such Buyer’s obligations
under this Agreement and the Repurchase Agreement shall remain unchanged, (B)
such Buyer shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Sellers, the Administrative Agent
and the other Buyers shall continue to deal solely and directly with such Buyer
in connection with such Buyer’s rights and obligations under this Agreement and
the Repurchase Agreement. Any agreement or instrument pursuant to which a Buyer
sells such a participation shall provide that such Buyer shall retain the sole
right to enforce this Agreement and the Repurchase Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement and the
Repurchase Agreement; provided that such agreement or instrument may provide
that such Buyer will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 6.1 hereof that affects
such Participant. In those cases (if any) where a Buyer grants rights to any of
its Participants to approve amendments, modifications or waivers of any
Transaction Documents pursuant to the immediately preceding sentence, such Buyer
shall use commercially reasonable efforts to include a voting mechanism as to
all such approval rights in the relevant participation agreement(s); provided,
that if no such voting mechanism is provided for or is fully and immediately
effective, then the vote of such Buyer itself shall be the vote for all of such
Buyer’s Pro Rata portions of the Transactions. Subject to Section 8.5(a)(ii)
hereof, the Sellers agrees that each Participant shall be entitled to the
benefits of Sections 7 and 8 of the Repurchase Agreement to the same extent as
if it were a Buyer and had acquired its interest by assignment pursuant to
Section 8.5(b) hereof. To the extent permitted by law, each Participant also
shall be
entitled to the benefits of Section 8 of the Repurchase Agreement as though it
were a Buyer, provided such Participant agrees to be subject to Article 5 hereof
as though it were a Buyer. Notwithstanding any other provision of this Section
8.5(a), neither Sellers, any other Buyer nor Administrative Agent shall have any
responsibility or obligation to collect any payments from or remit any payments
to any Buyer’s Participant, provide any information, reports or statements to
any Buyer’s Participant, obtain any approval, agreement or consent of any
Buyer’s Participant or poll any Buyer’s Participants’ votes.


(ii) A Participant shall not be entitled to receive any greater payment under
the Repurchase Agreement than the applicable Buyer would have been entitled to
receive with respect to the participation sold to such Participant.


(b)
Assignments.



(i)Neither Seller may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Buyer (and any
attempted assignment or transfer by any Seller without such consent shall be
null and void).


(ii)Any Buyer may assign to one or more assignees all or a portion of its rights




--------------------------------------------------------------------------------




and obligations under this Agreement (including all or a portion of its
Commitment and the Pro Rata Share of the Transactions at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of the Sellers and the Administrative Agent; provided
that the consent of the Sellers shall not be required if (A) the assignee is a
Buyer (including permitted assignees thereof); (B) the assignee is an Affiliate
of a Buyer; (C) the assignee is an Approved Fund or (D) if a Default or an Event
of Default has occurred and is continuing and provided further that the consent
of the Administrative Agent shall not be required if the assignee is (A) a Buyer
(including permitted assignees thereof); (B) an Affiliate of a Buyer or (C) an
Approved Fund; provided further that (1) no such assignment shall result in a
Buyer having an aggregate Commitment of less than Five Million Dollars
($5,000,000); (2) the Administrative Agent shall have no obligation to consent
to there being more than a total of ten
(10) Buyers (a participant is not a Buyer) and (3) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement substantially in the form of Exhibit A hereof and the assignee, if the
assignee is not a current Buyer, shall deliver to the Administrative Agent an
Administrative Questionnaire in form and substance acceptable to the
Administrative Agent.


(iii)Upon such assignment, the assignee shall be a Buyer for all purposes under
this Agreement and the other Transaction Documents, if the assignment is an
assignment of all of the assignor’s interest in the Pro Rata Share of the
Transactions or Commitments and its security to an assignor, the assignor shall
be automatically released from all of its obligations and liabilities hereunder
and under the Transaction Documents, and, whether it is such a complete
assignment or only a partial assignment, the Pro Rata Share of the Transactions
or Commitments shall be adjusted appropriately, and the parties agree to approve
in writing a revised and updated version of Schedule 1.
Section 8.6 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if given in accordance with Section 15 of
the Repurchase Agreement.


Section 8.7 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).


Section 8.8 Consent to Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS Section 8.8 SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY SELLER OR ITS PROPERTY IN THE COURTS
OF OTHER JURISDICTIONS. EACH PARTY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS FOR NOTICES HEREUNDER SPECIFIED IN THE REPURCHASE
AGREEMENT OR IN ANY RELATED JOINDER AGREEMENT.






--------------------------------------------------------------------------------




Section 8.9 Jury Trial Waiver. EACH OF SELLERS, BUYERS AND ADMINISTRATIVE AGENT
(BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN ANY SELLER AND
ADMINISTRATIVE AGENT OR ANY BUYER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT TO BUYERS AND ADMINISTRATIVE AGENT TO PROVIDE THE FACILITY EVIDENCED
BY THIS AGREEMENT.


Section 8.10 Entirety. This Agreement and the Transaction Documents represent
the entire agreement between the Parties with respect to the subject matter.
This Agreement supersedes all prior agreements and understandings, oral or
written, with respect to the subject matter. In the event of a conflict between
this Agreement and the Repurchase Agreement with respect to the Sellers’ rights
or obligations, the Repurchase Agreement shall prevail.
Section 8.11 Intent. This Agreement is intended to constitute a security
agreement or arrangement or other credit enhancement related to the “Repurchase
Agreement” and transactions thereunder as defined under Section 101(47)(v) of
the Bankruptcy Code.


Section 8.12 No Third Party Beneficiaries. Except as expressly set forth herein,
there are no intended third party beneficiaries to this Agreement.


Section 8.13 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:


(a)the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;


(b)accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;


(c)references herein to Articles, Sections and other subdivisions without
specification of a document are to designated Articles, Sections and other
subdivisions of this Agreement;


(d)a reference to a paragraph or clause without reference to a specific Section
is a reference to the paragraph or clause contained in the same Section in which
the reference appears;


(e)the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;




enumeration;
(f)
the term “include” or “including” means without limitation by reason of



(g)all times specified herein (unless expressly specified otherwise) are Central
times unless otherwise stated.


Section 8.14 Multiple Sellers. Sellers acknowledge and agree that the
representations, warranties, covenants and agreements set forth in Section 30 of
the Repurchase Agreement are incorporated herein by




--------------------------------------------------------------------------------




reference.
Section 8.15 Execution of Transaction Documents. Each Party represents to the
other Parties that this Agreement, the Repurchase Agreement and the Side Letter
were executed (to the extent executed by such Party) by such Party outside the
State of Florida.


(The remainder of this page is intentionally blank; counterpart signature pages
follow.)




EXECUTED as of the Effective Date.


JPMORGAN CHASE BANK, N.A.,    as
Administrative Agent and as a Buyer


By:/s/ Carolyn W. Johnson
Carolyn W. Johnson

Senior Vice President and Underwriter
COMERICA BANK
(a Buyer)




By:/s/ Daniel Voigt
Daniel Voigt, Assistant Vice President





Address for Notices:


Comerica Bank Comerica Bank Tower
1717 Main St., Mail Code 6577
Dallas, Texas 75201 Attention: Daniel Voigt phone: (214) 462-4277
fax: (214) 462-4280
email: djvoigt@comerica.com
BRANCH    BANKING    AND    TRUST COMPANY
(a Buyer)




By:/s/ Stephen Kleindienst      Name: Stephen Kleindienst
Title: Senior Vice President




Address for Notices:


Branch Banking and Trust Company



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



Attention:
phone: fax: email:

--------------------------------------------------------------------------------



UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC,
jointly and severally with the other Sellers




By: /s/ Robert S. Greaton
Name: Robert S. Greaton
Title: Vice President


UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA,
jointly and severally with the other Sellers


By: /s/ Robert S. Greaton
Name: Robert S. Greaton
Title: Vice President




Schedule 1
Buyers’ Commitments




BUYERS
COMMITMENTS PRIOR TO INCREASE DATE
COMMITMENTS FROM AND AFTER INCREASE DATE
JPMorgan Chase Bank, N.A.
$250,000,000
$305,000,000
Comerica Bank
$75,000,000
$90,000,000
Branch Banking and Trust Company
$25,000,000
$55,000,000
Facility Amount
$350,000,000
$450,000,000



























--------------------------------------------------------------------------------
















Exhibit A




ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Administration Agreement identified below (as
amended, the “Administration Agreement”) and the Repurchase Agreement, as
defined in the Administration Agreement. Assignee hereby acknowledges receipt of
a copy of the Repurchase Agreement and the Administration Agreement. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Administration Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Buyer
under the Repurchase Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and Swing Line Transactions included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Buyer) against any Person, whether known or unknown, arising under
or in connection with the Administration Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.
Assignor:

--------------------------------------------------------------------------------







2.
Assignee:




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




[and is a Buyer Affiliate of [identify Buyer]]


3.
Sellers:

--------------------------------------------------------------------------------





4.
Administrative Agent:

    , as the agent and representative of the Buyers under the Administration
Agreement
5.
Administration Agreement:    The [amount] Administration Agreement dated as of

    among [name of Sellers], the Buyers parties thereto and [name of
Administrative Agent], as Administrative Agent


6.
Assigned Interest:



Aggregate Amount of Commitment/Commitments for all Buyers
Amount of Commitment/Transactions Assigned
Percentage Assigned of Commitment/Transactions
$
$
%





Effective Date:    , 20 [TO BE INSERTED BY THE AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:_
Title:





ASSIGNEE


[NAME OF ASSIGNEE]




By:_
Title:

[Consented to and] Accepted:


[NAME OF AGENT], as
Administrative Agent




By
Title:





[Consented to:]


[NAME OF RELEVANT PARTY]






--------------------------------------------------------------------------------






By
Title:











ANNEX 1




STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION




1.Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Administration Agreement or any other Transaction Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Transaction Documents or any collateral thereunder, (iii) the financial
condition of the Sellers, any of its (their) Subsidiaries or Affiliates or any
other Person obligated in respect of any Transaction Documents or (iv) the
performance or observance by the Sellers, any of its (their) Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Transaction Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Buyer under the Administration Agreement, (ii) it
satisfies the requirements, if any, specified in the Administration Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Buyer, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Administration Agreement as a Buyer thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Buyer thereunder, (iv) it has received a copy of the Administration Agreement,
together with copies of the most recent financial statements delivered pursuant
to the Administration Agreement, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Buyer, and (v) if it is a Person that is organized under the legal requirements
of any jurisdiction other than the United States of America or any State
thereof, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Administration Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Buyer, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Transaction Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Transaction Documents are required to be performed by it as a Buyer.






--------------------------------------------------------------------------------




2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




